Spencer, J.,
dissenting.
I respectfully dissent herein,- and incorporate herein by reference the dissent -filed in County of Lancaster v. *481State Board of Equalization & Assessment, post p. 497, 143 N. W. 2d 885.
Additionally, I make the following observations. The Tax Commissioner’s' sales-assessment ratio* for Loup County is: Urban - 40.07; rural - 15.7. Loup County was given a 52 percent increase on its rural property, but no deduction or decrease was given on its urban property, although it is far above the other counties. This county had a scientific appraisal in 1957, and used the appraisal figures at 100 percent as representing actual value. The appraisal has been maintained and there have been no decreases since that time, although the State Board of Equalization and Assessment did subsequently increase the valuation figures 24 percent.
The assessed value of Loup County land bordering Custer County has an assessed value approximately twice as high as the adjoining land in Custer County, which received only a 20 percent increase. Loup County land bordering other adjoining counties is assessed at approximately the same level as in those counties which, with the exception of Blaine, all received substantially lower increases. There is nothing in the record on the sales used to determine the ratio*, except the statement that the prices paid were exorbitant. It would seem, however, that with a scientific appraisal in 1957, and a subsequent 24 percent raise, there must be factors present in the sales used which need explaining. The county contends that the State Board of Equalization and Assessment placed too much emphasis upon sales-assessment ratios, and did not give proper consideration to section 77-112, R. R. S. 1943, which sets out the criteria to be used to determine actual value for purposes of taxation. So far as the record herein is concerned, it is impossible to determine what the board did consider.
Carter, J., joins in this dissent.